705 N.W.2d 30 (2005)
474 Mich. 880-89
Helvie
v.
Hiddema.
No. 127968.
Supreme Court of Michigan.
October 20, 2005.
Application for Leave to Appeal.
SC: 127968, COA: 250417.
On order of the Court, the application for leave to appeal the December 28, 2004 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and REMAND this case to the trial court for entry of a judgment of no cause of action for the reasons stated in the Court of Appeals dissent.
We do not retain jurisdiction.
CAVANAGH and KELLY, JJ., would grant leave to appeal.